Citation Nr: 9922227	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-11 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
by the Roanoke, Virginia RO, which denied service connection 
for major depressive disorder and granted service connection 
for PTSD, evaluated as 30 percent disabling, effective in 
July 1996.

The Board notes that a December 1996 rating decision denied 
entitlement to service connection for PTSD.  That issue was 
properly appealed by the veteran and was before the Board in 
July 1998.  At that time, the Board remanded the issue back 
to the RO for further development.  Following compliance with 
the Board's directives on Remand, a March 1999 rating 
decision, as noted above, granted service connection for 
PTSD, assigning a 30 percent disability evaluation effective 
in July 1996.  In a Notice of Disagreement (NOD) received by 
the RO that same month, it was noted that the veteran was 
seeking an evaluation greater than 30 percent.  The United 
States Court of Appeals for the Federal Circuit has held that 
the RO's award of service connection for a particular 
disability constitutes a full award of benefits on the appeal 
initiated by the veteran's NOD on such issue, and that such 
decision as to the disability rating assigned or the 
effective date elements or issues required a separate NOD in 
order for them to be placed in appellate status.  Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The Board notes that 
the record establishes that the veteran has submitted a 
timely NOD with the 30 percent evaluation assigned for his 
service-connected PTSD by the rating decision of March 1999.  
Therefore, the issues now before the Board are that of 
entitlement to a rating in excess of 30 percent for PTSD and 
service connection for major depressive disorder, which was 
denied by the RO in March 1999.



REMAND

The Board notes that in a VA Form 9 received by the RO in 
June 1999, the veteran requested a personal hearing before 
the hearing officer at the RO.  Inasmuch as the record does 
not indicate that a hearing has been held or that the veteran 
has withdrawn this request, it would be a violation of his 
procedural rights for the Board to consider his appeal 
without affording him the opportunity for the hearing he has 
requested.  

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating for a service-connected disability.  The 
Court found two important reasons for this distinction-
consideration of "staged" ratings and the adequacy of the 
statement of the case.  On Remand, the RO will have an 
opportunity to specifically consider whether staged ratings 
would be appropriate for the veteran's service-connected 
PTSD.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should schedule the veteran 
for a hearing before the hearing officer 
at the RO.

2.  Following the completion of any 
additional development that is found to 
be indicated, the veteran's claims should 
be reviewed on the basis of all evidence 
of record and all applicable law and 
regulations and, in particular, should 
consider the principles set forth by the 
Court in Fenderson regarding initial 
ratings for service-connected 
disabilities.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


